 Fill in this information to identify your case:
 Debtor 1              Patrick            Robert                  Higgins
                       First Name         Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ALABAMA

 Case number           16-71515-7                                                                                                Check if this is an
 (if known)
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                 12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the             Did you claim the property
                                                                        property that secures a debt?                 as exempt on Schedule C?

      Creditor's        USAA Federal Savings Bank                             Surrender the property.                      No
      name:                                                                   Retain the property and redeem it.           Yes
      Description of    Chevy Silverado                                       Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:



 Part 2:           List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      Describe your unexpired personal property leases                                                               Will this lease be assumed?

      None.




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
      Case 16-71515-JHH7                  Doc 52         Filed 11/26/18 Entered 11/26/18 14:19:34                                Desc Main
                                                        Document      Page 1 of 3
Debtor 1     Patrick Robert Higgins                                                 Case number (if known)   16-71515-7

 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Patrick Robert Higgins                         X
   Patrick Robert Higgins, Debtor 1                      Signature of Debtor 2

   Date 11/26/2018                                       Date
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 2
    Case 16-71515-JHH7                 Doc 52       Filed 11/26/18 Entered 11/26/18 14:19:34                           Desc Main
                                                   Document      Page 2 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ALABAMA
                                              WESTERN DIVISION

  IN RE:     Patrick Robert Higgins                                             CASE NO.     16-71515-7

                                                                                CHAPTER      7

                                                 Certificate of Service


I hereby certify that on this date I served a copy of the above and foregoing pleading on the Trustee. Service was
accomplished by first mail mail, postage prepaid, or, when available, by electronic mail.

Date:      11/26/2018                                           /s/ Melinda Murphy Dionne
                                                                Melinda Murphy Dionne
                                                                Attorney for the Debtor(s)

Via ECF:A Morgan
Robert
2200 Jack Warner Pkwy Ste 200
Tuscaloosa, AL 35401




USAA Federal Savings Bank
10750 McDermott Freeway
San Antonio, TX 78288




        Case 16-71515-JHH7            Doc 52     Filed 11/26/18 Entered 11/26/18 14:19:34                  Desc Main
                                                Document      Page 3 of 3
